Citation Nr: 1811710	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  09-27 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial compensable rating for hepatitis B.

2. Entitlement to service connection for hepatitis C.

3. Entitlement to service connection for arthritis.

4. Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 1971 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.  

In July 2015, the Veteran testified at a Board hearing at the Central Office in Washington, DC before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is associated with the record. 

This case was previously before the Board in September 2015 where it was remanded for additional evidentiary development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.

The issue entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's hepatitis B is in remission; the evidence of record does not demonstrate that the Veteran's diagnosed hepatitis B resulted in intermittent fatigue, malaise, and anorexia, or symptoms that resulted in incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12-month period.

2. A chronic arthritis disorder was not shown in service or for many years later; and, the preponderance of the evidence fails to establish that the Veteran's arthritis is etiologically related to service.

3. Gout was not shown in service or for many years later; and, the preponderance of the evidence fails to establish that the Veteran's diagnosed gout is etiologically related to service.


CONCLUSIONS OF LAW

1. The criteria for a 10 percent evaluation for hepatitis B have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.114, Diagnostic Code 7345 (2017).

2. The criteria for service connection for arthritis have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3. The criteria for service connection for gout have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  

The Veteran was also provided a number of VA examinations (the reports of which have been associated with the claims file), and neither the Veteran, nor his representative, has specifically objected to the adequacy of the examinations conducted during this appeal. See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Rating 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

Hepatitis B

In a December 2007 rating decision, the Veteran was granted service connection for hepatitis B with an initial noncompensable evaluation effective September 19, 2006, the date his claim was received by VA.  The Veteran disagrees with the assigned evaluation.

The Veteran's hepatitis B is rated under Diagnostic Code 7345, which evaluates chronic liver disease without cirrhosis.  A 10 percent rating is assigned for intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  A 20 percent rating is assigned for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  A 40 percent rating is assigned for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60 percent rating is assigned for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly. A 100 percent rating is assigned for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain). 38 C.F.R. § 4.114, Diagnostic Code 7345.

Upon review of the evidence of record, the Board finds that the preponderance of the evidence is against a higher evaluation of 10 percent for the Veteran's service-connected hepatitis B.  

VA treatment records of April 1997 through April 2007 reflect negative findings for hepatitis B on laboratory results.

Additionally, although the Veteran was diagnosed in service with hepatitis B in June 1974, the condition appears to have resolved prior to discharge with no residuals. See Report of Medical Examination of October 1980 showing normal clinical evaluation with nothing indicated for hepatitis B at the time of discharge.

Notably, seventeen years after separation from service, the Veteran was diagnosed with hepatitis C in April 1997 during his hospitalization for cocaine and alcohol dependence.  Laboratory results at the time were negative for hepatitis B but positive for hepatitis C virus antibodies. See Houston VAMC records.  

In May 2012, the Veteran was afforded a VA examination.  The examiner noted that the Veteran's hepatitis B diagnosed while in service has "cleared".  The examiner indicated risk factors of "intravenous drug use or intranasal cocaine use" due to "polysubstance abuse" attributable to diagnosed hepatitis C.  After clinical examination, the examiner found that the Veteran's current symptoms were related to his hepatitis C and that his hepatitis B has resolved.  See Temple VAMC records and May 2012 Hepatitis, Cirrhosis and other Liver Conditions Disability Benefits Questionnaire (DBQ).

In May 2016, the Veteran was provided a VA contract examination.  After physical examination of the Veteran and review of his claims file, the examiner found "Hepatitis B has resolved. Hepatitis C is a new diagnosis."  Citing to January 2013 labs with negative findings for hepatitis B, the examiner noted that current labs were also negative for hepatitis B, but positive for hepatitis C virus.  The examiner commented that "he could have contracted Hepatitis C from blood transfusion, sexual intercourse, or sharing needles." See May 2016 VA contract examination report.  

In January 2017, the Veteran was again provided a VA contract examination.  After physical examination of the Veteran, the examiner opined that for "diagnosis of Hepatitis B, there is no change. At this time the claimant's condition is in remission. There is a new and separate diagnosis of Hepatitis C per lab results." 

In view of the objective evidence of record, and applying the regulations to the facts, the Board finds that the criteria for a compensable disability rating of 10 percent are not met for the Veteran's hepatitis B.  At no time during the entire appeal has the record established findings to show that the Veteran's diagnosed hepatitis B resulted in intermittent fatigue, malaise, and anorexia, or symptoms that resulted in incapacitating episodes.  In fact, the objective records reflect that the Veteran's hepatitis B has "resolved" or is currently "in remission."  Additionally, laboratory results from 2007 through 2017 repeatedly show negative findings for hepatitis B.  Furthermore, the medical professionals that examined the Veteran consistently found that his current symptoms were attributable to his diagnosed chronic Hepatitis C condition and not related to his service-connected hepatitis B.  There is simply no objective evidence of record to demonstrate an increase in the severity of the service-connected condition as his hepatitis B has resolved with no residuals.

For these reasons, a compensable rating is not warranted.  The benefit-of-the-doubt doctrine is not for application, and the increased rating claim must be denied. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis if the disability is manifest to a compensable degree within one year of discharge from service. 38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Arthritis and Gout 

The Veteran seeks service connection for arthritis and gout conditions which he contends had onset in service or otherwise etiologically related to his active duty service.  He filed his service connection claims in September 2006, which were denied by a December 2007 rating decision.

At his Board hearing, the Veteran clarified that although he initially filed a claim for gout, he wants the Board to consider the issue as related to a foot condition. See July 2015 Board Hearing Transcript, p. 21.  Thus, for purposes of this decision, the Board's discussion for the issues of arthritis and gout will include foot arthritis.  

The Veteran's service treatment records show he was treated in June 1975 for complaints of pain in the metatarsal region and pain and swelling of the right knee and elbow.  X-rays taken of the left foot revealed normal findings.  A follow up visitation that same month in 1975 reflects an assessment of "resolved metatarsal pain" with notes of "no pain or swelling now."  No other treatments for his feet or joints were shown in service.  Of note, service treatment records are negative for any findings or diagnosis of arthritis or gout.

A periodic examination of July 1979 reflects normal clinical findings with no musculoskeletal symptoms noted or any problems with lower and upper extremities.  He denied any foot trouble or joint problems. See Report of Medical History and Report of Medical Examination dated July 1979.  

Likewise, nothing was reported by the Veteran at separation with normal clinical finding on examination.  See Report of Medical Examination of October 1980.  In fact, he reported being in "good health" and denied having any foot trouble or symptoms related to joints, musculoskeletal, or lower extremities. See Report of Medical History dated of October 1980.

In May 2016, the Veteran was afforded VA contract examinations in conjunction with his claims for arthritis and gout.  Specifically, Disability Benefits Questionnaire (DBQ) forms were performed for joints and non-degenerative arthritis.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner opined that the Veteran's gout and arthritis were not caused by or due to his active service.  Citing to diagnostic findings, the examiner diagnosed the Veteran with osteoarthritis arthritis of the knees and arthritis of the right foot and gout bilaterally.  

In May 2016, VA received a statement from the Veteran's treating physician explaining that the Veteran suffers with neck pain, back pain and bilateral knee pain.  The physician described the type of pain reported by the Veteran and indicated the type of pain medication that was needed by the Veteran to function on every day activities.  See Modern Pain Management records and statement from G.A., D.O. dated May 2016.  

In September 2016, an addendum opinion with supporting rationale was provided by the same examiner who evaluated the Veteran above.  With respect to gout of bilateral feet and degenerative arthritis of the right foot, the examiner indicated that the current diagnosed conditions are not related to treatment in service.  In support of her conclusion, the examiner explained that gout is systemic and affects multiple joints, but that there were no complaints of the feet in service or following service to establish chronic complaints of pain.  Thus, the examiner reported that the onset of gout or arthritis could not be established to have occurred during his active service or within one year of separation from service. Rather, she noted that the first evidence of arthritis was not until 2007. She acknowledged that the Veteran had reported in July 2009 of experiencing pain in his joints for over 30 years, but that there is no documented continuity of care following service to establish chronicity or that the currently diagnosed foot arthritis or gout is related to complaints in service.  Similar reasoning was provided to support the conclusion that the Veteran's diagnosed bilateral knee arthritis was less likely than not incurred in or caused by his active service.  The examiner noted treatment in service for knee pain in 1975 but found no additional complaints at discharge in 1980 or further treatment following service.  She explained that chronic complaints of knee pain do not appear in the medical records until 2007 and no continuity of care to establish persistent or recurrent symptoms.  
 
Upon review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for arthritis and gout.  In this regard, the Board finds that the greatest probative value in the May 2016 and September 2016 VA examiners' opinions.  Citing to the medical evidence of record, the examiner provided a well-grounded analysis of the case to support her conclusion that there is no reliable evidence linking the Veteran's currently diagnosed arthritis and gout to service.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In addition, she noted the absence of continuity of care to indicate the presence of a chronic condition.  These opinions are sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position. Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  These opinions in particular provided substantial reasoning and explanation as to why the Veteran's gout and arthritis are not due to his active service.  Accordingly, the Board finds great probative value in the collective 2016 VA medical opinions. 

The Board, however, assigns less probative value to the May 2016 statement from his treating physician, G.A., D.O., as he merely describes the Veteran's subjective complaints of pain in his neck, back, and knees.  There are no etiological findings associated for the Veteran's arthritis and gout.  Further, it is unclear whether the physician reviewed the Veteran's claims file or what evidence was used in rendering his opinion.  Thus, absent a detailed discussion of the Veteran's in-service and post-service history in formulating his conclusion, the Board assigns significantly less probative value to Dr. G.A.'s statement of May 2016. Prejean v. West, 13 Vet. App. 444 (2000).  

In summary, after weighing all the evidence, the Board observes that the 2016 VA medical opinions stand uncontradicted by any other evidence found in the record and are highly probative in determining whether the Veteran has substantiated a claim for service connection.

As to the Veteran's reports of having onset of symptoms of arthritis and gout since service, the Board observes that the Veteran's subjective complaints are not supported by objective medical evidence, as there are no medical records documenting any ongoing treatment for gout or arthritis.  The evidence contemporaneous to the Veteran's service and in the years immediately following his service show no physical findings, complaints, or treatment for gout or arthritis.  In fact, as noted in the September 2016 VA opinion, the first evidence of arthritis was not until 2007 with the earliest report of chronic knee pain shown in 2007, approximately 27 years after separation from service.  

Significantly, on clinical evaluation at separation in 1980, the Veteran did not complain of any musculoskeletal symptoms or any problems regarding the lower extremities.  Therefore, the Board ascribes heightened credibility to the statements made at the time of separation and finds the Veteran's recent recollections made in connection with his pending claim for VA benefits less probative. See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

The Board has also considered whether the presumption of service connection has been established under 38 C.F.R. § 3.303(b).  Although arthritis may be considered a chronic disease for VA purposes, arthritis was not clinically shown to a compensable degree within one year following the Veteran's discharge from service. See 38 C.F.R. § 3.307(3).  There is also no persuasive credible lay evidence that arthritis manifested to a compensable degree within one year following the Veteran's discharge from service. Id.  As discussed in detail above, medical records following service do not reflect any problems related to arthritis or affecting his bones or joints.  There is further no evidence indicating chronic disabling conditions.  Accordingly, service connection for arthritis on a presumptive basis has not been shown and therefore, not warranted. 38 C.F.R. §§ 3.303(b), 3.307.  

Lastly, the Board acknowledges the Veteran's contentions that his arthritis and gout are related to service.  While the Veteran is competent to report symptoms observable to a layperson, such as pain, to the extent that he seeks to establish a nexus between a current disability and service or onset in service, the Board finds lay witnesses are not competent to opine on such medical questions of etiology as this requires medical expertise. See Davidson v. Shinseki, 581 F.3d 1313 (2009).  For this purpose, the Board finds the Veteran's statements are not competent medical evidence.  Therefore, his assertions and lay statements of the Veteran's spouse, standing alone, have little probative value and the Board assigns more weight to the medical opinions provided by the VA examiner.    

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection of arthritis and service connection for gout.  The benefit-of-the-doubt doctrine is not for application, and the claims must be denied. See 38 U.S.C § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to a compensable rating for hepatitis B is denied. 

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for gout is denied.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on the remaining issue of service connection for hepatitis C.  Specifically, an addendum opinion is needed on remand to address the conflicting evidence of record. 

The Veteran contends that his currently diagnosed hepatitis C resulted from vaccination in service where he states that the needle on the air gun was never changed. See July 2015 Hearing Transcript, pp. 6-9.  

In January 2017, the Veteran submitted a statement stating that he contracted hepatitis C from an in-service study where he was injected with unsanitary needles that were reused with the air gun.  He further asserts that because hepatitis C was not recognized in April 1974, he was diagnosed with Hepatitis B in service.  See Statement in Support of Claim dated January 2017.

In January 2017, he also submitted an article titled "Hepatitis C from Jet Gun Injections" which the Board observes is duplicative and the same article that was submitted in March 2011. 

In December 2017, the Veteran again submitted a statement that he was likely infected with hepatitis C in service but was not properly diagnosed because hepatitis C was not discovered until years later after his diagnosis of hepatitis B in 1974.    In support of this contention, the Veteran submitted an article on the discovery of hepatitis C in 1989. See Statement in Support of Claim and Correspondence dated December 2017.

The Veteran was afforded a VA contract examination in May 2016 where the examiner opined that "Hepatitis C was diagnosed in 2009 per his records after his discharge. It is not military service related nor did it occur in the military."  The examiner further explained that the Veteran "could have contracted Hepatitis C from blood transfusion, sexual intercourse, or sharing needles." See May 2016 VA contract examination report.

As noted in the above decision, the Veteran was in fact diagnosed with hepatitis C in April 1997, seventeen years after separation from service, during his treatment for cocaine and alcohol dependence where he tested positive for Hepatitis C virus antibodies. See Houston VAMC records.  A similar finding was noted by a May 2012 VA medical opinion where the examiner indicated risk factors of "intravenous drug use or intranasal cocaine use" due to "polysubstance abuse" attributable to his diagnosed hepatitis C. See Temple VAMC records.

With respect to the May 2016 medical opinion, although the examiner indicated that the VA e-folder was reviewed in conjunction with her personal examination of the Veteran, it is unclear if the entire medical record was made available and reviewed by the examiner as the record clearly demonstrates that the Veteran was diagnosed in 1997 and not in 2009 as stated in her opinion.  Consequently, remand is necessary to reconcile the inconsistent medical notations and an opinion obtained based on accurate facts.  

Additionally, the Board finds that the 2016 examiner's opinion inadequate as the opinion does not reflect consideration of the Veteran's lay statements and articles submitted in support of his contention. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, on remand, an addendum opinion should sufficiently address lay statements of record, in particular, additional statements of January and December 2017, and articles on Hepatitis C. 

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file and a copy of this decision to the May 2016 VA contract examiner to provide an additional opinion for the Veteran's service connection claim for Hepatitis C.  If the May 2016 examiner is not available, the request may be referred to another, equally qualified medical professional, who must independently review the claims folder in its entirety.  A note that it was reviewed should be included in the opinion.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  

2. After reviewing the claims file, the examiner is to provide an opinion as to whether the Veteran's hepatitis C is at least as likely as not (a 50 percent or greater probability) that the claimed hepatitis C had onset in service or is directly linked to the Veteran's time on active duty.

The examination opinion must reflect consideration of the Veteran's July 2015 hearing testimony, lay statements of record dated January and December 2017, and medical literature submitted by the Veteran on Hepatitis C.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The examiner must set forth a complete rationale for all findings and conclusions.    

3 Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


